Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153352                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 153352
                                                                    COA: 328382
                                                                    Wayne CC: 90-010225-FC
  ROBERT WENDELL KNICKERBOCKER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the February 18, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2017
           d0123
                                                                               Clerk